On petitions for writs of certiorari to the United States Court of Appeals for the Second Circuit. The motion to defer consideration of the petitions for writs of certiorari until March 1, 1956, is granted.
Ralph D. Ray filed the motion for the Silesian Holding Company. Solicitor General SobelojJ for petitioner in No. 2, William Gilligan for the Silesian-American Corporation, Charles E. Scribner for the Bondholders Protective Committee, and Lawrence J. McKay for respondents, consented to the motion.
See also 348 U. S. 881, 948.